MEMORANDUM**
June E. Willems appeals pro se the district court’s award of attorney’s fees and costs to defendant Apartment Investment and Management Co. following the dismissal and remand of her action to state court. We have jurisdiction to review the district court’s fees and costs award made pursuant to 28 U.S.C. § 1447(c). See Dahl v. Rosenfeld, 316 F.3d 1074, 1077 (9th Cir.2003). We review for abuse of discretion, see id., and we affirm.
The district court did not abuse its discretion in granting defendant’s unopposed motion for attorney’s fees and costs, and Willems does not contend otherwise. Accordingly, we affirm the award of fees and costs.
We deny Willems’s motion for reversal of the district court’s underlying dismissal order because the dismissal has already been affirmed in a prior appeal, Willems v. Apartment Inv. and Mgmt. Co., No. 02-17105.
For the same reason, we grant defendant’s motion to dismiss Willems’s appeal of the underlying dismissal order.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.